Citation Nr: 1141858	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-49 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for tinnitus, evaluated as 10 percent disabling from September 20, 2005.

2.  Entitlement to a higher initial rating for bilateral hearing loss, evaluated as noncompensably disabling from October 11, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the Board in September 2011, and he testified that his hearing acuity had worsened since the most recent VA examination conducted in July 2006.  He also indicated in a pre-hearing conference that he had recently had his hearing evaluated at the Captain James A. Lovell Federal Health Care Center.  Because of these statements by the Veteran, further evidentiary development is required in order to ensure that the record is complete and evidence reflecting his current level of disability is obtained.

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and ascertain all sources of treatment or evaluation for his hearing loss or tinnitus.  With authorization from the Veteran where necessary, all identified sources should be contacted and records obtained.  The AOJ should specifically seek records related to hearing loss or tinnitus from the Captain James A. Lovell Federal Health Care Center.

2.  After the development sought in the paragraph above is completed, the Veteran should be scheduled for an examination to determine the current severity of this service-connected hearing loss and tinnitus.  The examiner should review the record, take a detailed history from the Veteran, including with regard to the effect of his hearing loss and tinnitus on his ability to be employed, and perform audiological testing.  All results necessary to apply the pertinent rating criteria should be obtained.  The examiner should reconcile the results with other evidence of record and explain any discrepancies or differences.  

3.  The AOJ should ensure that the examination report complies with this remand and take corrective action as necessary.  Thereafter, re-adjudicate the issues on appeal.  Any determination not to refer either issue to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation should be explained.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

